Citation Nr: 0507889	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD)

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial compensable evaluation for 
right knee lacerations.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 until March 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

In December 2004, the veteran's accredited representative 
submitted written argument addressing the veteran's claims.  
Such correspondence requests an earlier effective date for 
PTSD.  That communication also appears to include a claim of 
service connection for right knee instability.  These issues 
have not been adjudicated by the RO to date, and the Board 
therefore refers them back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by complaints of 
symptoms including poor sleep, nightmares, flashbacks and 
panic attacks; objectively, there is evidence of mood 
disturbance and slight concentration difficulties, but 
without speech problems, impaired impulse control, spatial 
disorientation, or neglect of personal appearance.

2.  The veteran's diastolic pressure has never reached or 
exceeded 110.   

3.  The veteran's systolic pressure has never reached or 
exceeded 200.   

4.  The competent evidence shows that the veteran's right 
knee lacerations are asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 50 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2004).

3.  The criteria for entitlement to a compensable evaluation 
for right knee lacerations have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claims, then no further notice is required 
as to the "downstream issue" increased rating claims.  
Here, the July 2002 notice letter related to the underlying 
service connection claims informed the veteran of the types 
of evidence necessary to substantiate his appeal.  The 
division of responsibilities between VA and a claimant in 
developing a claim was also discussed.   

Based on the above, the Board concludes that notice as to the 
underlying service connection claims obviates the need for 
additional notice as to the "downstream issue" increased 
rating claims.  The Board also observes that, VAOPGCPREC 8-
2003 notwithstanding, the veteran was alerted as to the 
evidence necessary to substantiate his increased rating 
claims via an August 2003 statement of the case and a July 
2004 supplemental statement of the case.  Finally, 
correspondence from the veteran's accredited private attorney 
demonstrates that the diagnostic criteria for higher ratings 
was understood.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA post service treatment and examination.  
Additionally, a transcript of the veteran's December 2004 
videoconference hearing before the undersigned is associated 
with the claims file.  Finally, further statements in support 
of the veteran's claim are of record.  

Further regarding the duty to assist, it is noted that, at 
the December 2004 videoconference hearing, the veteran's 
accredited representative identified VA treatment reports 
dated from 1980 to 1987 as being outstanding.  It does not 
appear that attempts have been made to obtain such documents.  
However, because the effective date of the veteran's claims 
is May 2002, the VA records dated well over a decade earlier 
would not have any relevance.  As such, the veteran is not 
prejudiced by their absence.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

I.  IR- PTSD

Factual background

Depression screens dated in July 1998, January 2000, and 
January 2001 showed negative results.

The veteran was examined by VA in December 2002.  He 
complained of occasional nightmares, at a rate of about twice 
per week.  He also had intrusive thoughts during daytime 
hours, at a frequency of at lease twice per week.  Some 
intrusive thoughts were triggered by world events and others 
just arose spontaneously.  Overall, both his nightmares and 
intrusive thoughts occurred more frequently since the attacks 
of September 11, 2001.  A rash of sniper shootings in the 
Washington, D.C. area further exacerbated the veteran's PTSD 
symptoms.  

Also at his December 2002 VA examination, the veteran 
described a variable sleep pattern.  On good nights he could 
sleep for 5 to 6 hours.  On bad nights he only slept for 
about 1 or 2 hours.  The veteran also endorsed some anxiety 
attacks and depression.  Such depression involved feeling of 
helplessness and decreased energy.  His depression was 
especially noticeable around the holidays.  The veteran 
denied suicidal ideation, though he indicated he had had 
thought about it several years earlier.  

Regarding social history, the veteran had been married since 
1969.  He and his wife had two children.   The veteran had a 
strained relationship with his wife.  Points of friction 
included his unwillingness to be involved in any social 
activities.  He also avoided malls and disliked going on 
vacations.  In fact, the veteran had recently turned down an 
all-expense paid trip to Las Vegas, stating that he was more 
comfortable at home.  

Regarding interpersonal skills, that veteran admitted that, 
upon return from service, he had great difficulty in feeling 
connected to people.  Instead, he felt detachment and could 
not experience close and loving feelings.  These phenomena 
remained present in his life.  Furthermore, the veteran also 
lost his enjoyment in hunting, which he participated in 
avidly prior to Vietnam.  

For entertainment, the veteran watched television, including 
the History Channel and car racing.  He avoided movies 
relating to war.  He also avoided crowds and discussions 
pertaining to Vietnam.  When at a restaurant, he sat with a 
view of everyone so that he could be vigilant.  He also 
maintained that he was deeply bothered by the sound of 
helicopters.  

Occupationally, the veteran had been self-employed for 
approximately 30 years.  He bought vehicles such as cars and 
tractors for repair and resale.  His success was variable 
over the years, depending largely on market circumstances.  
He mainly worked alone.  

Objectively, the veteran avoided eye contact throughout most 
of the interview.  His mood was somewhat down.  He was 
dressed causally and was oriented times four.  He reported 
that his memory was fair, whereas it used to be very good.  
On testing, short-term recall was reasonably good.  His 
overall memory recall was within normal limits.  There was no 
evidence of a formal thought disorder and there were no 
hallucinations or delusions, except for occasional 
flashbacks.  His appetite was variable.  He was fidgety 
during the examination and became tearful when relaying his 
military experiences.  The veteran showed good abstraction 
ability and his overall cognitive function on verbal tasks 
was very good and clearly within the normal range.  His 
ability to concentrate was excellent, as demonstrated by his 
performance of serial 7s.  There was no impairment of thought 
process or communication that would impact his social 
functioning or work potential.  He was assigned a GAF score 
of 55.   The VA examiner commented that the veteran's PTSD 
produced considerable disturbance in his work, social 
activities and quality of life.

A September 2003 depression screen was positive.  At that 
time, the veteran stated that he felt down nearly every day.  
He also indicated finding very little pleasure in doing 
things, again on a near-daily basis.

A September 2003 VA consult indicated complaints of worsening 
depression.  He had increased sleeping difficulty, worry, 
anxiety, tearfulness, anger and fatigue.  He avoided stimuli 
that reminded him of Vietnam.  He disliked crowds and did not 
trust people.  He described a ritual of checking his closet 
and windows before going to bed each night.  Before entering 
the house with his family, the veteran would check under the 
beds and otherwise check for intruders.  

The veteran reported a good appetite.  He denied feelings of 
loneliness.  He enjoyed working land that he leased and 
tending to horses that he owned.  

The veteran's wife indicated that communication was poor 
between she and the veteran.  He kept his emotions inside, 
built up anger and released it inappropriately.  

Objectively, the veteran was appropriately dressed and 
groomed.  He was oriented times 4.  His affect was somewhat 
depressed and his speech pattern was slow.  He seemed to 
demonstrate slight concentration difficulty, with apparent 
drifting in his thoughts.  He became increasingly restless as 
the consult progressed.  No memory or other cognitive 
problems were noted.  There was no psychosis.  

Another September 2003 psychiatric consult revealed 
complaints of sleeping difficulties and nightmares.  At that 
time, his appearance was within normal limits.  His speech 
was of normal rate, rhythm and tone.  His eye contact and 
mood were good.  His affect was non-restricted, nonlabile and 
appropriate.  He denied suicidal or homicidal ideation, 
hallucinations or delusions.  His thought process was 
logical, and goal directed.  His judgment and insight were 
good.  A GAF score of 60 was assigned.  

In a September 2003 letter, J. W. C., reported that the 
veteran underwent a personality change following his return 
from Vietnam.  He explained that the veteran suffered from 
spells of panic and fear, to the point that he was unable to 
function on his own.  The veteran was also said to be less 
outgoing than he had been before service and he was unable to 
participate in activities with his family.  

In November 2004, the veteran's wife submitted a statement 
describing the veteran's PTSD symptomatology.  He was 
avoidant of large crowds and had refused to take orders from 
others, leading to self-employment.  He had panic attacks and 
increasing depression.  His symptoms also included 
nightmares.  

In December 2004, the veteran and his wife gave testimony 
before the undersigned.  At that time, it was noted that the 
veteran was struggling to operate his business.  The business 
entered into decline after the veteran's son left.  The 
veteran was unable to deal with the strain of the paperwork 
and other similar  job functions.  The veteran also had 
difficulty interacting with some of the people he encountered 
in his car business.  He had problems with aggressive-minded 
individuals.  

Also at his December 2004 hearing, the veteran described his 
relationship with his wife.  He stated that he would not 
travel, so she and the children would take trips without him.  
The veteran stated that he felt safer at home.  He spent most 
of his time inside.  When he ventured out, he felt feelings 
of doom.   He further remarked that certain situations, such 
as the Iraq war, triggered bad episodes.  He avoided 
conversations on Vietnam.  He also described symptomatology 
to include crazy dreams.  He was prescribed various pills to 
help him sleep and relax.  He continued to take such 
medication.  

The veteran next discussed his panic attacks.  He remarked 
that he never went anywhere by himself.  When alone in the 
house, he felt panicky.  He stated that when his wife and 
kids were away on a trip, he had someone stay with him.  The 
veteran explained that when he was in the midst of a panic 
attack, he could not focus on work.  He reported panic 
attacks of a frequency of once every 3 or 4 days.  He could 
not get through an entire week without such an attack.  

Also as a result of his PTSD, the veteran was unable to 
attend his children's sporting events or school pageants.  He 
did go to certain restaurants, if it was easy to get in and 
out.  He avoided places with lines and noise.  He would sit 
near the door so he could watch everything.  

The veteran's wife also commented that his PTSD had a great 
impact on their family.  She stated that it was frightening 
to observe the veteran while he was experiencing a nightmare.  
The veteran also did elaborate searches of the house when 
returning at night.  She also stated that the veteran's anger 
was uncontrollable.  He had become angry only on three 
occasions, but she believed that if she had not been there to 
intervene, the veteran would have killed all 3 people that he 
was angry with.  

Analysis

The veteran is currently assigned a 30 percent evaluation for 
PTSD pursuant to Diagnostic Code 9411.  In order for the 
next-higher rating of 50 percent to be assigned, the evidence 
must demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board has reviewed the competent evidence of record and 
finds support for the next-higher 50 percent evaluation.  
Indeed, the VA examiner in December 2002 commented that the 
veteran's PTSD produced considerable disturbance in his work, 
social activities and quality of life.  Specifically, the 
evidence reveals complaints of panic attacks occurring 
several times per week.  Furthermore, a positive depression 
screen in September 2003 demonstrates disturbance of mood.  
Additionally, a psychiatric consult in September 2003 
indicated slight concentration difficulty, with apparent 
drifting in his thoughts.  

In finding that the next-higher 50 percent evaluation 
appropriately reflects the severity of the veteran's PTSD 
over the entirety of the claims period, the Board 
acknowledges that there is no showing of  speech abnormality, 
memory problems, or impairment in judgment or insight.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  

While finding that the evidence of record justifies a 50 
percent disability rating, an evaluation in excess of that 
amount is not supported by the medical documentation.  
Indeed, in order to be entitled to a 70 percent rating, the 
evidence must demonstrate
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Here the veteran and his wife due testify as to the 
obsessional ritual of thoroughly inspecting the house for 
intruders upon returning home.  However, the overwhelming 
majority of the evidence does not establish symptomatology 
consistent with the criteria for a 70 percent rating under 
Diagnostic Code 9411.  Indeed, there is no showing of 
illogical, obscure or irrelevant speech.  To the contrary, a 
September 2003 psychiatric consult showed that the veteran's 
speech was of normal rate, rhythm and tone.  Moreover, there 
is no showing of impaired impulse control or spatial 
disorientation.  Further, the evidence does not demonstrate 
neglect of personal appearance and hygiene.  In fact, the 
veteran's hygiene was noted to be within normal limits upon 
VA psychiatric consultation in September 2003.   
Additionally, while the veteran endorsed panic attacks 
occurring several times per week, these were not shown to be 
near-continuous.  Moreover, his panic attacks have already 
been contemplated in the 50 percent rating granted in this 
decision.  Likewise, the veteran's difficulty in coping with 
stress has also been contemplated in the award of a 50 
percent evaluation.  

Clearly, the veteran's disability is not characterized by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
his own occupation or own name.  Thus, a 100 percent rating 
is also not indicated.

In further finding that the next-higher 70 percent rating for 
PTSD is not warranted here, the Board observes that the 
veteran has been assigned GAF scores of 55 and 60.  Such 
scores are reflective of more moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
By contrast, a 70 percent evaluation is intended to reflect a 
high level of impairment characterized by deficiencies in 
most areas.  Thus, the GAF scores do not justify a rating in 
excess of 50 percent for the veteran's PTSD.  

In conclusion, the evidence of record reveals symptomatology 
which, on the whole, support the next-higher 50 percent 
evaluation under Diagnostic Code 9411.  However, the evidence 
does not support a rating in excess of that amount.  The 
Board notes that in reaching this conclusion, the benefit of 
the doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  IR- hypertension

Factual background

A June 1995 VA outpatient treatment report indicates a blood 
pressure reading of 122/84.  

A December 1995 VA clinical record shows a blood pressure 
reading of 138/88 seated, with a pulse of 72.  

A May 1996 VA routine progress note reveals a blood pressure 
reading of 120/80 seated, with a pulse of 70.  

A January 1998 VA record indicates that the veteran was 
taking Lisinopril for his hypertension. 

A January 1999 VA clinical record shows a blood pressure 
reading of 155/88, with a follow-up reading of 151/87.  The 
examiner commented that the veteran's hypertension was in 
good control.  

A December 1999 VA outpatient treatment record noted that the 
veteran's hypertension was stable and in good control with 
Lisinopril.

Another December 1999 report contains multiple blood pressure 
readings of 149/87.  

A July 2000 VA outpatient treatment record revealed a blood 
pressure reading of 165/83.  

A January 2001 VA outpatient treatment record demonstrated a 
blood pressure reading of 151/71.  The veteran's hypertension 
was described as "stable."

A July 2001 VA clinical record showed a blood pressure 
reading of 149/77.  That same reading was again shown in a 
February 2002 report. 

The veteran was examined by VA in December 2002.  The veteran 
reported that his blood pressure was stable and that he had 
no symptoms associated with it.  He took Lisinopril on a 
daily basis.  

Objectively, the veteran's blood pressure was 169/88 
standing, with a pulse of 103.  Laying down, his blood 
pressure was 182/82, with a pulse of 90.  While sitting, his 
blood pressure reading was 154/89, with a pulse of 97.  The 
examination was otherwise unremarkable.

A September 2003 VA outpatient treatment report indicated a 
blood pressure reading of 163/89, with a pulse of 89.  Later 
that day, his blood pressure was 175/100 and 172/93.  
Treatment included diet and exercise consultation.

In December 2003, the veteran's blood pressure was 142/80.  

At his December 2004 videoconference hearing, the veteran 
stated that his medication regimen was altered after his 
blood pressure became too high.  Since such alteration, his 
blood pressure was under pretty good control.



Analysis

The veteran is presently assigned a 10 percent rating for 
hypertension pursuant to Diagnostic Code 7101.  Under that 
Code section, a 10 percent evaluation is warranted for 
hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominantly 
100 or more, or, where systolic pressure is predominantly 160 
or more.  A minimum 10 percent evaluation is also assigned 
when continuous medication is shown necessary for the control 
of hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure predominantly 200 or more.  

A Note to Diagnostic Code 7101 indicates that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  For 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm. 

Here, the evidence does not demonstrate a diastolic pressure 
of predominantly 110 or higher.  Rather, the blood pressure 
readings showed diastolic pressure to primarily fall in the 
80's.  The highest reading of record was 100.  

The evidence similarly fails to reveal systolic pressure of 
predominantly 200 or higher.  To the contrary, his highest 
three readings were 182, 175 and 172.  Several other readings 
were significantly lower still.  

Based on the foregoing, then, it is clear that the criteria 
for the next-higher 20 percent rating for hypertension have 
not been satisfied here.  Moreover, no alternate Diagnostic 
Codes serve as a basis for an increased rating here.  

In conclusion, the 10 percent rating assigned for the 
veteran's hypertension appropriately reflects his disability 
picture over the entirety of the claims period.  There is no 
basis for a rating in excess of that amount.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  IR-right knee lacerations

Factual background

The veteran was examined by VA in December 2002.  The veteran 
stated that his right knee scars were asymptomatic.  
Objectively, the veteran had two scar formations on the right 
knee.  The first was located at the superior area above the 
right knee.  It was linear, measuring 2 centimeters in 
length.  The texture was soft, without tenderness on 
palpation.  There were no ulcerations, elevations or keloid 
formation.  There was no underlying tissue loss present.  The 
scar was flesh-colored.  There was no functional limitation 
or disfigurement in relation to the scar formation.

The veteran's second right knee scar formation was located on 
the kneecap.  It was circular, measuring .5 centimeters in 
size.  The texture was soft, and there was no tenderness to 
palpation.  There were no ulcerations, elevations or keloid 
formation.  There was no underlying tissue loss present.  The 
scar was flesh-colored.  There was no functional limitation 
or disfigurement in relation to the scar formation.

Following objective examination, the veteran was assessed a 
diagnosis of asymptomatic scar formation on the right knee.  

In December 2004, the veteran offered testimony at a 
videoconference hearing before the undersigned.  At that 
time, the veteran described a grinding and instability of the 
right knee.  He further reported pain and swelling.  The 
veteran did not identify any symptomatology directly related 
to his right knee scars.  

Analysis

The veteran is currently in receipt of a noncompensable 
evaluation for his right knee lacerations pursuant to 
Diagnostic Code 7805.  

At the outset, it is noted that the rating criteria with 
respect to disabilities of the skin has been revised during 
the pendency of this appeal.  However, Diagnostic Code 7805 
was unaffected by that change.  At all times during this 
appeal, Diagnostic Code 7805 instructs the rater to evaluate 
scars as based on limitation of motion of the part affected.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Upon VA examination in December 2002, it was noted that there 
was no functional limitation associated with the veteran's 
right knee lacerations.  Moreover, no other evidence of 
record contradicted that finding.  Thus, it is clear that 
Diagnostic codes 5260 and 5261, via application of Diagnostic 
Code 7805, do not serve as a basis for a compensable rating 
here.

The Board has also considered whether any alternate Code 
sections allow for a compensable evaluation for the veteran's 
service-connected right knee lacerations.  As in effect prior 
to August 30, 2002, Diagnostic Code 7800 applies only to 
disfiguring scars of the head, face or neck.  Diagnostic 
Codes 7801-7802 pertain only to burns.  A compensable rating 
under 7803 only applies where the evidence demonstrates a 
superficial, poorly nourished scar with repeated ulceration.  
As such is not shown here, that Code section does not apply.  
Moreover, Diagnostic Code 7804 is not for application, as the 
evidence fails to show a tender or painful scar.  No other 
Code sections are relevant under 38 C.F.R. § 4.118 as it 
existed prior to August 30, 2002.  

As of August 30, 2002, the diagnostic criteria for skin 
disabilities underwent a change.  However, such amendments do 
not serve as a basis for a compensable rating.  For example, 
the new versions of Diagnostic Code 7800 continues to apply 
only to disfiguring scars of the head, face or neck.  Code 
section 7801 only applies where scars cause limitation of 
motion.  For Diagnostic Code 7802 to afford a compensable 
rating, a scar must be superficial and cover 144 square 
inches or greater.  The veteran's scars were measured at 2 
centimeters and .5 centimeters in length, respectively.  For 
the amended Diagnostic Code 7803 to apply, the scars must be 
superficial and unstable.  Furthermore, a compensable rating 
under the newly revised Diagnostic Code 7804 requires a 
finding of painful scars.  Here, there was no tenderness to 
palpation.  No other Code sections are relevant.  

In conclusion, the currently assigned noncompensable rating 
for right knee lacerations accurately reflects the severity 
of the disability over the entirety of the appeal.  There is 
no basis for a compensable evaluation, either under the 
diagnostic criteria in effect prior to August 30, 2002, or 
under the present version of the rating schedule.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  




ORDER

A 50 percent rating for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent for 
hypertension is denied.

An initial compensable evaluation for right knee lacerations 
is denied.


	                        
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


